Case 20-32766-jal     Doc 26     Filed 12/10/20     Entered 12/10/20 13:58:32      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

 In Re:                                           Case No. 20-32766

 Lavern E Beasley
                                                  Chapter 13
 Alonzo Beasley

 Debtor(s).                                       Judge Joan A. Lloyd

    RESPONSE TO MOTION TO STRIP OFF A JUNIOR LIEN AS TO PROPERTY
           KNOWN AS 4400 EXETER AVE, LOUISVILLE, KY 40218

        NOW COMES Specialized Loan Servicing, LLC (hereinafter “Creditor”), by and
through its attorneys, Sottile & Barile LLC, hereby files a non-opposition response to Debtors’
Motion to Stirp Off a Junior Lien. Creditor does not oppose Debtors’ Motion but wishes to enter
into an Agreed Order to resolve the matter.

       WHEREFORE, Creditor respectfully requests leave to enter into an Agreed Order to
resolve Debtors’ Motion to Strip Off a Junior Lien.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (97962)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 20-32766-jal      Doc 26     Filed 12/10/20     Entered 12/10/20 13:58:32      Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on December 10, 2020.

By Notice of Electronic Filing to:

       Donald J. Haas, Debtors’ Counsel
       dhaas@smith-hoskins.com

       William W. Lawrence, Trustee
       ECF@louchapter13.com

       Office of the U.S. Trustee
       ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

       Lavern E Beasley, Debtor
       Alonzo Beasley, Debtor
       4400 Exeter Avenue
       Louisville, KY 40218

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (97962)
                                                   Attorney for Creditor
